Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/727,990 and Amendment filed on 11/04/2021. Claims 1 and 3-10 have been amended. Claim 2 has been canceled. Claims 1 and 3-10 remain pending in the application.
2.  Objection  of the specification has been withdrawn based on Applicant’s amendment.
3.  Rejections of claims 1 and 4-10 under 35 U.S.C. 102(a)(1)  has been withdrawn based on Applicant’s amendment.
4.  By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:


5.  Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as unpatentable by Symanow (U.S. Pub. No.: 20180134176).
6. As to claims 1 and 10 Symanow discloses:
Claim 1 A charging control device (a system controller - ¶ 25; Fig.1) comprising:
a processor programmed (a controller or controllers may include a microprocessor or central processing unit (CPU) in communication with various types of computer readable storage devices or media to execute instructions/program - ¶¶ 25; 64) to:
determine whether an auxiliary device battery that supplies electric power to auxiliary devices of a vehicle is within a predetermined first temperature range (the system controller may access the temperature sensor 136 to identify a temperature of the LV battery 114, at 316, the system controller comprising a processor executable instructions/program that determines whether ambient temperature is in range > -20º C and < 50º C , which supports the transfer of energy to the LV battery 114 (auxiliary device battery); the LV battery 114 connected to a low-voltage bus powering low-voltage loads 116 of the vehicle 100 (auxiliary device battery that supplies electric power to auxiliary devices of a vehicle) – ¶¶ 22; 43; Figs.1-3); 
charge the auxiliary device battery by a charger (a converter 126 (charger) "bucks" or decreases the voltage potential of the electrical power provided from the high-voltage battery 110 to the low-voltage battery 114 (charges the auxiliary device battery) - ¶¶ Abstract; 23; 35-36); and
in a case in which the auxiliary device battery is within the first temperature range, cause the charger to charge the auxiliary device battery (the system controller may access the temperature sensor 136 to identify a temperature of the LV battery 114, if the LV battery 114 is at a temperature for which charge can be accepted, control passes to operation 318, wherein the system controller comprising a processor executable instructions that determines whether remote energy transfers are enabled, and enables the use of high-voltage-to-low-voltage battery energy transfers via the converter 126 - ¶¶ 22; 35-36; 43-44; Figs.1-3). 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.
With respect to claim 1 Symanow does not explicitly describe that a temperature of the charger should be also within the predetermined first temperature range to charge the auxiliary device battery. However, Symanow in   ¶¶ [0022] and [0043] describes that the system controller comprising the processor executable instructions may access the temperature sensor 136 to identify a temperature of the vehicle and a temperature of environment surrounding the LV battery 114 (auxiliary device battery). Because the vehicle and surrounding environment of the auxiliary device battery includes the charger (converter 126), it would have been obvious to a person of ordinary skills in the art before effective filing date of claimed invention to modify Symanow’s invention by also determining that the temperature of the charger is within the predetermined first temperature range to avoid the charger overheating or overcooling, thereby more precisely determining whether to enable high voltage-low voltage energy transfers as a mechanism for recharging the auxiliary device battery by the charger (¶¶ 35- 36).
Claim 10 describes similar features as claim 1, and will have the same
reasoning for rejection under 35 U.S.C. 103 as set forth above.
7. As to claims 4-9 Symanow recites:
Claims 4, 9 The charging control device, wherein the processor further programmed to estimate a time period, which ends when a charged amount of the auxiliary device battery becomes less than a predetermined first threshold value, as a first predetermined time period, and in a case in which the first predetermined time period has elapsed after an ignition switch of the vehicle is turned OFF, and the charged amount of the auxiliary device battery is less than the first threshold value, determine whether the auxiliary device battery and the charger are respectively within the predetermined first temperature range (Abstract; ¶¶ 3; 22; 25; 40; 43; 54; 59-60; 64);
Claim 5 The charging control device, wherein the processor further programmed to: in a case in which the charged amount of the auxiliary device battery is less than a first threshold value, determine whether the auxiliary device battery and the charger are respectively within the predetermined first temperature range, and in a case in which the determination is affirmative,  cause the charger to charge the auxiliary device battery (¶¶ 22; 25; 41-44; 64);
Claim 6 The charging control device, wherein the processor further programmed to: in a case in which a charged amount of the auxiliary device battery is greater than or equal to a predetermined first threshold value, 
estimate a first predetermined time period which is a time period until the charged amount of the auxiliary device battery will fall to less than the first threshold value, and in a case in which the first predetermined time period elapses and the charged amount of the auxiliary device battery is less than the first threshold value, determine whether the auxiliary device battery and the charger are respectively within the predetermined first temperature range (¶¶ 22; 25; 41-44; 54; 59-60;64; Figs.1-3);
Claim 7 The charging control device, wherein the processor further programmed to, in a case in which the determination is negative, and in a case in which a charged amount of the auxiliary device battery is less than a predetermined second threshold value, the control section causes the charger to charge the auxiliary device battery (¶¶ 14; 19; 22; 25; 28-38; 63-64);
Claim 8 The charging control device, wherein the processor further programmed to, in a case in which the determination is negative, and in a case in which a charged amount of the auxiliary device battery is greater than or equal to a second threshold value, determine whether the auxiliary device battery and the charger are respectively within the predetermined first temperature range after a predetermined second time period elapses (Abstract; ¶¶ 3; 22; 25; 40; 43; 54; 59-60; 64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claim 3 is rejected under 35 U.S.C. 103 as unpatentable by Symanow in view of Kim et al. (U.S. Pub. No.: 20150283915).
With respect to claim 3 Symanow does not explicitly describe the charging control device, wherein the processor further programmed to determine whether a high-voltage battery, which has a higher voltage than the auxiliary device battery, is within a predetermined second temperature range.
As to claim 3 Kim in combination with Symanow teaches the charging control device, wherein the processor further programmed to determine whether a high-voltage battery, which has a higher voltage than the auxiliary device battery, is within a predetermined second temperature range (the battery management unit 78 determines whether the low temperature charging mode is entered or not depending on the internal temperature of the hybrid battery pack 70, that is between -10 º C and 10 º C (predetermined second temperature range), detected by the temperature detector 10 - ¶¶ 11; 60; Figs.1, 3), and in a case in which it is determined at least that the auxiliary device battery is within the predetermined first temperature range, and it is determined that the high-voltage battery is within the second temperature range, cause the charger to charge from the high-voltage battery to the auxiliary device battery (the battery management unit 78 enters the low temperature charging mode when the internal temperature is lower than the reference internal temperature (between -10 º C and 10 º C), when the SOC_H of the high voltage battery 72 is higher than the SOC_H of the low voltage battery 76, the battery management unit 78 controls the bidirectional converter 74 to charge the low voltage battery 76 from the high voltage battery 72 - ¶¶ 61-62; Figs.1, 3).
 It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Kim’s teaching regarding the charging control device, wherein the determination section also makes a determination as to whether a high-voltage battery, which has a higher voltage than the auxiliary device battery, is within a predetermined second temperature range to modify Symanow’s invention by controlling charging process based on temperature of the both, high-voltage battery and low-voltage battery, thereby increasing both batteries health and improving charging efficiency (¶¶ 41-43).

REMARKS
9.  Mostly Applicant argues that amended claims overcome rejection under 35 U.S.C. 102(a)(1).
By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment.
on 11/04/2021 have been fully considered, but they are not persuasive with regard to rejections of claims 1 and 3-10, as set forth above in the instant Office Action.
11. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NAUM LEVIN/          Primary Examiner, Art Unit 2851